         Case 5:17-cv-01072-DAE Document 155 Filed 09/18/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON                           §
CHAPTER, CHAPTER NO. 2060,                       §
UNITED DAUGHTERS OF THE                          §
CONFEDERACY; ROBIN TERRAZAS,                     §
PRESIDENT; AND JEAN CAROL                        §
LANE, FIRST VICE PRESIDENT;                      §                     CIVIL NO.
                                                 §                 SA-17-CV-1072-DAE
                   Plaintiffs,                   §
                                                 §
vs.                                              §
                                                 §
CITY OF SAN ANTONIO,                             §
                                                 §
                   Defendant.                    §


                                 ORDER SETTING HEARING

       Before the Court in the above-styled cause of action is the Motion for Court-Supervised

Donation Agreement filed by the City of San Antonio [#147], which was referred to the

undersigned for disposition on September 16, 2019. The Court is of the opinion the motion

should be set for a hearing.

       IT IS THEREFORE ORDERED that the City of San Antonio’s Motion for Court-

Supervised Donation Agreement [#147] is set for a hearing at 10:30 a.m. on October 8, 2019 in

Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar

Chavez Boulevard, San Antonio, Texas, 78206.

       IT IS FURTHER ORDERED that the parties confer about the issues raised in the City’s

motion and file a joint advisory via CM/ECF no later than October 7, 2019 that indicates

which issues, if any, remain in dispute after their conference. For each issue that remains in

dispute, each party should state its respective position and describe any relief being sought.




                                                 1
 Case 5:17-cv-01072-DAE Document 155 Filed 09/18/19 Page 2 of 2



IT IS SO ORDERED.

SIGNED this 18th day of September, 2019.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                     2
